DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A call was made to Applicant for an election, however after further review of the claims, the consideration for the restriction is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 in line 2, recited the limitations “hot-rolling the clad billet to form a clad rod” is indefinite, the limitation of “to form a clad rod” is confusing since the method is to produce a clad billet. 
Claim 7 in line 2, recite the limitations “at least one of cold pilgering and cold drawing the clad billet to form a clad pipe” is indefinite, the limitation of “to form a clad pipe” is confusing since the method is to produce a clad billet.
Claim 15 in lines 2-4, recited the limitations “at least one of: a hot-rolling device for hot-rolling the clad billet to form a clad rod; and a cold pilgering/cold drawing device for at least one of cold pilgering and cold drawing the clad billet to form a clad pipe” is indefinite, the limitation of “to form a clad rod …to form a clad pipe” is confusing since the system is to produce a clad billet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarti US. Patent (6,691,397) hereinafter Chakravarti.
Regarding claim 16,
Chakravarti (397) discloses a clad billet (32) comprising: 
a carbon or low-alloy steel core (2); and 
a corrosion resistant alloy outer layer (7) covering the carbon or low-alloy steel core (2, element 7 covers the inner surface of element 2), 
wherein the corrosion resistant alloy outer layer (7) has a metallurgical bond with the carbon or low-alloy steel core (2) defined by an atom-to-atom bond between the corrosion resistant alloy outer layer and the carbon or low-alloy steel core (all metal discloses atoms and (see col.4 lines 39-57) since two metals are bonded together without third party therefore it is an atom-to-atom bond).
Regarding claim 18,
Chakravarti (397) discloses wherein a cross-sectional shape of the composite billet assembly (1) is one of a circle, a cylinder, a rectangle, and a square (see Col.3 lines 51-52 and col.4 lines 1-2, elements 2 and 7 forming element 1, are recited to be cylinders).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti US. Patent (6,691,397) hereinafter Chakravarti.
Regarding claim 17,
The prior art Chakravarti (397) discloses all limitations in claim 16.
Chakravarti (397) discloses the clad billet (32) to comprise a length and a cross-sectional (see fig.5) however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the clad billet to have the length to be 20 feet to 60 feet and the cross-sectional dimension to be 3 inches to 10 inches. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Claims 1, 4-5, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti US. Patent (6,691,397) hereinafter Chakravarti (397) in view of Osborn et al. US. Patent (5,988,484) hereinafter Osborn and Chakravarti et al. US. Publication (2016/0052080) hereinafter Chakravarti (080).
Regarding claim 1,
Chakravarti (397) discloses a method of producing a clad billet (see abstract), comprising:
a corrosion resistant alloy cylinder (7) to be the inner billet to insert in to and a solid carbon or low-alloy steel material (2) to be the outer billet to expand to receive insertion.
heating (see col.4 lines 31-57) the solid carbon or low-alloy steel material (2), the solid carbon or low-alloy steel material (2) including a hollow interior, an inner diameter, and an outer diameter, wherein the heating expands at least the inner diameter;
inserting (see col.4 lines 31-57) the corrosion resistant alloy cylinder (7) into the hollow interior of the heated solid carbon or low-alloy steel material (2) so that an outer surface of the corrosion resistant alloy cylinder (7) faces the inner diameter of the solid carbon or low-alloy steel material (2); 
cooling (see col.4 lines 39-63) the heated solid carbon or low-alloy steel material (2) to contract at least the inner diameter of the solid carbon or low-alloy steel material (2) so that the inner diameter shrinks onto the outer surface of the corrosion resistant alloy cylinder (7) creating an interference fit at an interface with the outer surface and resulting in a composite billet assembly (1); and 
extruding (see col.4 lines 64-67) the composite billet assembly (1) to reduce the size of the composite billet assembly by reducing a thickness of each of the solid carbon or low-alloy steel material (2) and the corrosion resistant alloy cylinder (7) and form the clad billet having a metallurgical bond between the corrosion resistant alloy cylinder (7) and solid carbon or low-alloy steel material (2).
Chakravarti does not disclose heating the solid carbon or low-alloy steel material to expand for insertion of the corrosion resistant alloy cylinder into the hollow interior of the heated solid carbon or low-alloy steel material and a corrosion resistant alloy cylinder to be an outer billet to receive insertion and a solid carbon or low-alloy steel material to be an inner billet to insert into.
Chakravarti (397) and Osborn disclose both art in the same field of endeavor (i.e. metal deforming).
Osborn, in a similar art, teaches a method of producing a clad billet (see abstract) having the step of heating a solid carbon or low-alloy steel (11) material to expand for insertion of the corrosion resistant alloy cylinder (12) into the hollow interior of the heated solid carbon or low-alloy steel material (11, see col.3 lines 57-65). Osborn teaches the step of heating for insertion to produce high-integrity clad tubular (see col.2 lines 13-14).
It would have been obvious to the skilled artisan before the effective filing date to add to the method of production of Chakravarti (397) the step of heating a solid carbon or low-alloy steel material to expand for insertion of the corrosion resistant alloy cylinder as taught by Osborn, as it would be beneficiary to Chakravarti (397), to be able to produce inexpensive, high-integrity clad tubular.
Chakravarti (397) and Chakravarti (080) disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti (080), in a similar art, teaches a method of producing a clad billet (see abstract) having a corrosion resistant alloy cylinder (Nickel alloy) to be an outer billet to insert and a solid carbon or low-alloy steel material (low-alloy steel) to be an inner billet to expand to receive insertion (see para.[0059]). Chakravarti (080) teaches this arrangement method to prevent defects and cracks in cladding material (see para.[0009] lines 6-7).
It would have been obvious to the skilled artisan before the effective filing date to replace the corrosion resistant alloy cylinder and solid carbon or low-alloy steel material arrangement of Chakravarti (397) with the arrangement of the corrosion resistant alloy cylinder to be an outer billet to insert and a solid carbon or low-alloy steel material to be an inner billet to expand to receive insertion as taught by Chakravarti (080), as it would be beneficiary to Chakravarti (397), to be able to prevent defects and cracks in cladding material.
Regarding claim 4,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) discloses welding each opposite end (12) of the composite billet assembly (1) at the interface (10), before extruding the composite billet assembly, to create a seal against oxidation of the interface (see col.4 lines 31-38).
Regarding claim 5,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) discloses wherein the composite billet assembly (1) comprises an outer diameter (see fig.4) and the clad billet (32) comprises a cross-sectional dimension after the extruding (see fig.4-5), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the composite billet assembly to have the outer diameter to be 3 inches to 45 inches, and the cross-sectional dimension to be 1 inch to 20 inches. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 8,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) in view of Chakravarti (080), discloses wherein the solid carbon or low-alloy steel material (Chakravarti (080), low-alloy steel) is a bar (Chakravarti (080), see para.[0057], pipes are metal bars).
Regarding claim 9,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) in view of Chakravarti (080), discloses wherein the solid carbon or low-alloy steel material (Chakravarti (080), low-alloy steel or Chakravarti (397), 2 shown metal bar) is a hollow cylinder (Chakravarti (080), see para.[0059]).
Regarding claim 10,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) discloses wherein the extruding shapes the clad billet (32) to have a cross-sectional shape is one of a circle, a cylinder, a rectangle, and a square (see fig.5).
Regarding claim 11,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) discloses wherein the metallurgical bond (see col.4 lines 40-57) is an atom-to-atom bond between the solid carbon or low-alloy steel material and the corrosion resistant alloy cylinder (all metal discloses atoms and (see col.4 lines 39-57) since two metals are bonded together without third party therefore it is an atom-to-atom bond).
Regarding claim 12,
Chakravarti (397) discloses a system for producing a clad billet (32), comprising: 
a corrosion resistant alloy cylinder (7) to be the inner billet to insert in to and a solid carbon or low-alloy steel material (2) to be the outer billet to expand to receive insertion.
the solid carbon or low-alloy steel material (2) including a hollow interior, an inner diameter, and an outer diameter; 
the corrosion resistant alloy cylinder (7) including an outer surface; 
a heater for heating (see col.4 lines 31-57) the solid carbon or low-alloy steel material (2) to receive at least the inner diameter of the solid carbon or low-alloy steel material (2); 
an insertion device for inserting (see col.4 lines 31-57) the corrosion resistant alloy cylinder (7) into the hollow interior of the solid carbon or low-alloy steel material (2) so that the corrosion resistant alloy cylinder (7) faces the inner diameter of the solid carbon or low-alloy steel material (2); 
an area to allow cooling of the heated the solid carbon or low-alloy steel material (2) to contract at least the inner diameter of the solid carbon or low-alloy steel material (2) so that the inner diameter shrinks onto the outer surface of the corrosion resistant alloy cylinder (7) and creates an interference fit at an interface with the outer surface, resulting in a composite billet assembly; and 
an extruder for extruding (see col.4 lines 64-67) the composite billet assembly to reduce the size of the composite billet assembly by reducing a thickness of each of the solid carbon or low-alloy steel material (2) and the corrosion resistant alloy cylinder (7) and form the clad billet having a metallurgical bond between the corrosion resistant alloy cylinder (7) and the solid carbon or low-alloy steel material (2).
Chakravarti does not disclose a heater for heating the solid carbon or low-alloy steel material to expand for insertion of the corrosion resistant alloy cylinder into the hollow interior of the heated solid carbon or low-alloy steel material and a corrosion resistant alloy cylinder to be an outer billet to receive insertion and a solid carbon or low-alloy steel material to be an inner billet to insert into.
Chakravarti (397) and Osborn disclose both art in the same field of endeavor (i.e. metal deforming).
Osborn, in a similar art, teaches a method of producing a clad billet (see abstract) having a heater (13) for heating a solid carbon or low-alloy steel (11) material to expand for insertion of the corrosion resistant alloy cylinder (12) into the hollow interior of the heated solid carbon or low-alloy steel material (11, see col.3 lines 57-65). Osborn teaches a heater for heating for insertion to produce high-integrity clad tubular (see col.2 lines 13-14).
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Chakravarti (397) the structure of a heater for heating a solid carbon or low-alloy steel material to expand for insertion of the corrosion resistant alloy cylinder as taught by Osborn, as it would be beneficiary to Chakravarti (397), to be able to produce inexpensive, high-integrity clad tubular.
Chakravarti does not disclose a corrosion resistant alloy cylinder to be an outer billet to expand to receive insertion and a solid carbon or low-alloy steel material to be an inner billet to insert into.
Chakravarti (397) and Chakravarti (080) disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti (080), in a similar art, teaches a system for producing a clad billet (see abstract) having a corrosion resistant alloy cylinder (Nickel alloy) to be an outer billet to insert and a solid carbon or low-alloy steel material (low-alloy steel) to be an inner billet to expand to receive insertion (see para.[0059]). Chakravarti (080) teaches this arrangement method to prevent defects and cracks in cladding material (see para.[0009] lines 6-7).
It would have been obvious to the skilled artisan before the effective filing date to replace the corrosion resistant alloy cylinder and solid carbon or low-alloy steel material arrangement of Chakravarti (397) with the arrangement of the corrosion resistant alloy cylinder to be an outer billet to insert and a solid carbon or low-alloy steel material to be an inner billet to expand to receive insertion as taught by Chakravarti (080), as it would be beneficiary to Chakravarti (397), to be able to prevent defects and cracks in cladding material.
Regarding claim 14,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 12.
Chakravarti (397) discloses a welding device for welding (see col.4 lines 31-38) each opposite end (12) of the composite billet assembly (1) at the interface (10) to create a seal against oxidation of the interface (see col.4 lines 31-38).
Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (397) in view of Osborn and Chakravarti (080) as applied to claims 1 and 12 above, and further in view of Comitato GB (1,258,141) hereinafter Comitato.
Regarding claim 2,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) does not disclose cleaning the outer surface of the solid carbon or low-alloy steel material and the surface of the inner diameter of the corrosion resistant alloy cylinder, before inserting the solid carbon or low-alloy steel material into the hollow interior of the heated corrosion resistant alloy cylinder.
Chakravarti (397) and Comitato disclose both art in the same field of endeavor (i.e. metal deforming).
Comitato, in a similar art, teaches a system for producing a billet (see pag.1 col.1 lines 9-10) having a step of cleaning of two metal tubes, before inserting one of the metal tubing into another (see pag.2 col.1 lines 24-33 and pag.5 col.1 lines 26-29). Comitato teaches the cleaning step to facilitate the formation of the billet (see pag.2 col.1 lines 24-33).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Chakravarti (397), the step of cleaning the metal before inserting one of the metal tubing into another as taught by Comitato, as it would be beneficiary to Chakravarti (397), to be able to facilitate the formation of the clad billet.
Regarding claim 3,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080) and Comitato, discloses all limitations in claim 2.
Chakravarti (397) in view of Comitato discloses wherein the cleaning removes at least one of oxides, oils and rust (Comitato, pag.5 col.1 lines 26-29).
Regarding claim 13,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 12.
Chakravarti (397) does not disclose a cleaning device for cleaning at least one of oxides, oils and rust from the outer surface of the solid carbon or low-alloy steel material and the surface of the inner diameter of the corrosion resistant alloy cylinder.
Comitato, in the similar art, teaches a method of producing a billet (see pag.1 col.1 lines 9-10) having a step of cleaning of two metal tubes, before inserting one of the metal tubing into another (see pag.2 col.1 lines 24-33 and pag.5 col.1 lines 26-29). Comitato teaches the cleaning step to facilitate the formation of the billet (see pag.2 col.1 lines 24-33).
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Chakravarti (397), a cleaning device to clean metal tubings before inserting one of the metal tubing into another as taught by Comitato, as it would be beneficiary to Chakravarti (397), to be able to facilitate the formation of the clad billet.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (397) in view of Osborn and Chakravarti (080) as applied to claims 1 and 12 above, and further in view of Chakravarti et al. US. Publication (2011/0017339) hereinafter Chakravarti (339).
Regarding claim 6,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) does not disclose hot-rolling the clad billet to form a clad rod.
Chakravarti (397) and Chakravarti (339) disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti (339), in a similar art, teaches a method of producing a clad billet (see abstract) having hot-rolling the clad billet to form a clad rod (see para.[0025]). Chakravarti (339) teaches the hot-rolling device to simply and better control the reduction of the wall of the composite billet (see para.[0013]).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Chakravarti (397), the step of hot-rolling the clad billet as taught by Chakravarti (339), as it would be beneficiary to Chakravarti (397), to be able to better control the reduction of the wall of the clad rod.
Regarding claim 15,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 12.
Chakravarti (397) does not disclose at least one of a hot-rolling device for hot-rolling the clad billet to form a clad rod; and a cold pilgering/cold drawing device for at least one of cold pilgering and cold drawing the clad billet to form a clad pipe.
Chakravarti (397) and Chakravarti (339) disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti (339), in a similar art, teaches a system for producing a clad billet (see abstract) having hot-rolling the clad billet to form a clad rod (see para.[0025]). Chakravarti (339) teaches the hot-rolling device to simply and better control the reduction of the wall of the composite billet (see para.[0013]).
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Chakravarti (397), a hot-rolling device as taught by Chakravarti (339), as it would be beneficiary to Chakravarti (397), to be able to better control the reduction of the wall of the clad rod.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarti (397) in view of Osborn and Chakravarti (080) as applied to claim 1 above, and further in view of Rauffmann et al. US. Publication (2020/0130035) hereinafter Rauffmann (see DE102015122297.3 for publication date).
Regarding claim 7,
The prior art Chakravarti (397) as modified by Osborn and Chakravarti (080), discloses all limitations in claim 1.
Chakravarti (397) does not disclose at least one of cold pilgering and cold drawing the clad billet to form a clad pipe.
Chakravarti (397) and Rauffmann disclose both art in the same field of endeavor (i.e. metal deforming).
Rauffmann, in a similar art, teaches a method of producing a tube (see abstract) having at least one of cold pilgering and cold drawing the clad billet (2,3) to form a clad pipe (1, see para.[0056]). Rauffmann teaches the cold drawing device to form a permanently stable mechanical contact between inner and outer tubes (see para.[0008]).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Chakravarti (397), the step of cold drawing as taught by Rauffmann, as it would be beneficiary to Chakravarti (397), to be able to form a permanently stable mechanical contact between inner and outer tubes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 18, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725